DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 8 December 2020 is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-3, 5-10, 13-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allan (US 7,283,563 B1).
	Regarding claims 1, 13 and 17, Allan discloses a method for validating data in a data structure used for forwarding packets by a network device comprising:
	sending a data packet probe identifying a destination and including a segment ID, wherein the segment ID maps to a first interpretation by a receiving router to perform an action on the data packet probe to rewrite a portion of a destination address in a header of the data packet probe, and to redirect the data packet probe to the network device that initiated the data packet probe.  
	Figure 9 illustrates sending advertisement message from a destination to source.  The advertisement message is passed back through the network to the ingress LSR, which is assigned labels for all or a subset of the FECs that were advertised by the egress LSR.   

    PNG
    media_image1.png
    571
    891
    media_image1.png
    Greyscale

	Regarding claim 2, 14 and 18, Allan teaches wherein the segment ID is an embedded segment ID, wherein the embedded ID is a portion of the destination address which maps to a semantic meaning in a data structure used for forwarding packets by the receiving router.  See figure 9, Label “65”=FEC ABC.

	Regarding claim 3, Allan teaches wherein the embedded segment ID can include a plurality of nested embedded segment IDs, wherein each of the plurality of nested embedded segment IDs is to be interpreted by at least one router along a forwarding path to the destination and wherein at least one of the plurality of nested embedded segment IDs maps to a second interpretation that is different then the first interpretation for another of the plurality of nested embedded segment IDs.  (see figure 9, label FEC).

Regarding claim 5, Allan teach wherein the embedded segment ID is a loopback segment ID, which maps to the first interpretation by the receiving router to rewrite a portion of the destination address in the header of the data packet probe, and to redirect the data packet probe to its source using an interface from which the data packet probe was received, wherein the source is a router from which the data packet probe was directly received.  See figure 9.

Regarding claims 6-8 and 9-10, Allan teach wherein the network device is an initiating router, and wherein the data structure is a routing table for the initiating router , wherein the embedded segment ID can include a plurality of nested embedded segment IDs, where each of the plurality of nested embedded segment IDs pertains to information derived from the routing table for the initiating router, wherein the loopback segment ID is used to validate a next hop in the routing table. See figure 9.

6.	Claims 1-2, 13-14 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nainar et al. (US 2018/0359176 A1).
	Regarding claims 1, 13 and 17, Nainar et al. disclose a method for validating data in a data structure used for forwarding packets by a network device comprising:
	sending a data packet probe identifying a destination and including a segment ID, wherein the segment ID maps to a first interpretation by a receiving router to perform an action on the data packet probe to rewrite a portion of a destination address in a header of the data packet probe, and to redirect the data packet probe to the network device that initiated the data packet probe. ([0029]: “an OAM server 160 sends a probe packet/message 162 with the data plane instruction label <16002><19002><16007><16010> in order to validate the backup path from R2 to R7, where in this data plane instruction label the PLR is 16002, the BC-SID is 19002, the Prefix-SID is 16007 and the Server-SID is 16010.  The OAM server 160 is capable of source-route packets in the network, such as by way of Segment Routing techniques.”)

    PNG
    media_image2.png
    521
    893
    media_image2.png
    Greyscale

	Regarding claims 2, 14 and 18, Nainar et al. disclose wherein the segment ID is an embedded segment ID, wherein the embedded segment ID is a portion of the destination address which maps to a semantic meaning in a data structure used for forwarding packets by the receiving router.  ([0029]: “a probe packet/message 162 with the data plane instruction label <16002><19002><16007><16010> in order to validate the backup path from R2 to R7”).

7.	Claims 1, 13 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao et al. (US 2011/0211579 A1).
	Regarding claims 1, 13 and 17, Cao et al. disclose a method for validating data in a data structure used for forwarding packets by a network device comprising:
	sending a data packet probe identifying a destination and including a segment ID, wherein the segment ID maps to a first interpretation by a receiving router to perform an action on the data packet probe to rewrite a portion of a destination address in a header of the data packet probe, and to redirect the data packet probe to the network device that initiated the data packet probe.

    PNG
    media_image3.png
    488
    931
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    759
    715
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Allan (US 7,283,563 B1) in view of Atlas et al. (US 2013/0286846 A1) further in view of MEDVED et al. (US 2014/0280834 A1).
	Regarding claims 11 and 12, Allan fails to explicitly teach wherein the data structure is an ECMP path forwarding table.
	Atlas et al. in the same field of invention, disclose method of path weighted equal-cost multipath.  (“a flow table that includes a respective packet flows, wherein the path weight calculator determines a weight for each of the plurality of equal-cost forwarding paths in the ECMP set that is based at least on the computed amount of bandwidth for each of the plurality of equal-cost forwarding paths in the ECMP set.” See Atlas et al., claim 32).
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine Atlas et al. with Allan so to forwarding packet flows to next-hop based on the ECMP set of available bandwidth path.
	Allan et al. in view of Atlas et al. fail to disclose determine whether to drop the data packet probe.
	MEDVED et al. in the same field of invention, teach ([0030]: “Generally, the management plane carries that operations and administration traffic required for network management.  This may include OAM packets, QoS packet and the like.  The management engine 215 may use the packets to determine the current state of the network based on certain metrics gathered by evaluating the management plane traffic such as throughput, number of dropped packets, errors, latency, jitter, out-of-order delivery, and the like.  Based on these metrics, the management engine 215 may update the control plane—i.e., the rules contained in the virtual SDN switch 130.  For example, if data path 310C fails, the management engine 215 may instruct SDN switch 130 t use a backup data path.  In another embodiment, instead of transmitting instructions to SDN switch 130, management engine 215 may report the failure to SDN switch 130 which then determines how to handle the failure—e.g., whether to drop the packet associated with a non-functioning data path or re-route the packets using a backup data path.”)
	Therefore it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine MEDVED et al. with Allan in view of Atlas et al. so to re-route the packets using a backup data path or else drop the packet.

10.	Claims 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nainar et al. (US 2018/0359176 A1) in view of MEDVED et al. (US 2014/0280834 A1).
	Regarding claims 15, 16, 19 and 20, Nainar et al. teach wherein the network device is an OAM server, and wherein the data packet probe identifies the destination and a forwarding path, and wherein the first interpretation further cause the receiving router to determine if the forwarding path is a valid forwarding path to the destination, and when the forwarding path is a valid forwarding path to the destination, redirect the data packet probe over the forwarding path and to the OAM server.
	([0029]: “an OAM server 160 sends a probe packet/message 162 with the data plane instruction label <16002><19002><16007><16010> in order to validate the backup path from R2 to R7, where in this data plane instruction label the PLR is 16002, the BC-SID is 19002, the Prefix-SID is 16007 and the Server-SID is 16010.  The OAM server 160 is capable of source-route packets in the network, such as by way of Segment Routing techniques.”)
	Allan et al. in view of Atlas et al. fail to disclose determine whether to drop the data packet probe.
	MEDVED et al. in the same field of invention, teach ([0030]: “Generally, the management plane carries that operations and administration traffic required for network management.  This may include OAM packets, QoS packet and the like.  The management engine 215 may use the packets to determine the current state of the network based on certain metrics gathered by evaluating the management plane traffic such as throughput, number of dropped packets, errors, latency, jitter, out-of-order delivery, and the like.  Based on these metrics, the management engine 215 may update the control plane—i.e., the rules contained in the virtual SDN switch 130.  For example, if data path 310C fails, the management engine 215 may instruct SDN switch 130 t use a backup data path.  In another embodiment, instead of transmitting instructions to SDN switch 130, management engine 215 may report the failure to SDN switch 130 which then determines how to handle the failure—e.g., whether to drop the packet associated with a non-functioning data path or re-route the packets using a backup data path.”)
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine MEDVED et al. with Allan in view of Atlas et al. so to re-route the packets using a backup data path or else drop the packet.
Allowable Subject Matter
11.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412